MEMORANDUM **
Martin Allen Johnson, a detainee in the Washington County Jail at all times relevant to this appeal, appeals pro se the district court’s judgment dismissing as frivolous his 42 U.S.C. § 1983 complaint alleging violation of his right of access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm. See Lewis v. Casey, 518 U.S. 343, 352, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (indicating that experimentation with different ways of securing access to the courts is acceptable); United States v. Wilson, 690 F.2d 1267, 1272 (9th Cir.1982) (stating that providing counsel is an acceptable way of fulfilling the duty to provide access to the courts).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.